Abatement Order filed June 2, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00190-CV
                                   ____________

                        CHRISTINE REULE, Appellant

                                        V.

                           JOHN R. BELUS, Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-37325

                            ABATEMENT ORDER

      Marijane Stomberg, the court reporter has notified this court that a portion of
the reporter’s record has been lost or destroyed. She notified the court on May 26,
2015 that her “computer crashed in the Houston storm,” and she has been unable to
repair it, and is unable to retrieve the record of “a short status conference.” Rule
34.6(f) of the Texas Rules of Appellate Procedure provides that an appellant is
entitled to a new trial when the reporter’s record or exhibits are lost, under the
following circumstances:
      (1) if the appellant timely requested a reporter’s record;
      (2) if, without the appellant’s fault, a significant exhibit or a
      significant portion of the court reporter’s notes and records has been
      lost or destroyed;
      (3) if the lost, destroyed, or inaudible portion of the reporter’s record,
      or the lost or destroyed exhibit, is necessary to the appeal’s resolution;
      and
      (4) if the lost, destroyed or inaudible portion of the reporter’s record
      cannot be replaced by agreement of the parties, or the lost or
      destroyed exhibit cannot be replaced either by agreement of the
      parties or with a copy determined by the trial court to accurately
      duplicate with reasonable certainty the original exhibit.
Tex. R. App. P. 34.6(f).

      Accordingly, the trial court is directed to conduct a hearing to determine the
following: (1) whether appellant timely requested a reporter’s record; (2) whether
without the appellant’s fault, a significant portion of the record have been lost or
destroyed; (3) whether the portion of the record is necessary to appellant’s appeal;
and (4) whether the parties can agree on replacement of the missing record, or (5)
if the trial court can determine that the missing portion of the reporter’s record can
be replaced by agreement. The court is directed to reduce its findings to writing
and to have a supplemental clerk’s record containing those findings filed with the
clerk of this court, together with a reporter’s record from the hearing, within 30
days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM